ACCEPTED
                                                                                               12-15-00029-CV
                                                                                    TWELFTH COURT OF APPEALS
                                                                                                TYLER, TEXAS
                                                                                          3/16/2015 8:25:31 AM
                                                                                                  CATHY LUSK
                                                                                                        CLERK
                                    Cause No. 14-1121-B

TONYA ALLEN DDS, P.A.,                        §            IN THE DISTRICT COURT
              Plaintiff                       §
                                                                          FILED IN
VS.                                           §                    12th COURT OF APPEALS
                                              §            SMITH COUNTY,   TEXAS
                                                                        TYLER,  TEXAS
                                              §                    3/16/2015 8:25:31 AM
SMITH COUNTY APPRAISAL                        §                         CATHY S. LUSK
DISTRICT,                                     §                             Clerk
               Defendant                      §            114th JUDICIAL DISTRICT


                                PLAINTIFF’S DESIGNATION
                                 OF RECORD ON APPEAL


TO THE HONORABLE JUDGE OF SAID COURT:

       NOW COMES the Plaintiff/Appellant, TONYA ALLEN DDS, P.A., and submits

this Designation of Record on Appeal, and requests that the following items be contained

in the record of this appeal:

       1.      A complete Statement of Facts of any and all hearings, or any other

matters connected with this case where the court reporter was present and transcribing the

proceeding.

       2.      All of the pleadings of the Plaintiff.

       3.      All pleadings of the Defendant.

       4.      Any special pleas and motions of the Defendant.

       5.      Court's docket sheet.

       6.      Court's judgment.

       7.      Notice of Appeal.

       8.      All exhibits.

       9       Any other matter contained within the Court's files.

       10.     Any notes written by the Judge in the Court's file.



DESIGNATION OF RECORD ON APPEAL/TONYA ALLEN DDS, P.A./PAGE 1
        WHEREFORE,          PREMISES         CONSIDERED,                    the            Plaintiff/Appellant

respectfully requests that these matters be contained within the record of this appeal.



                                      Respectfully submitted,

                                      THE EATON LAW FIRM, PLLC
                                      Michael
                                                                Digitally signed by Michael W.Eaton
                                                                DN: cn=Michael W.Eaton, o=The Eaton
                                                                Law Firm, PLLC, ou,

                                      W.Eaton                   email=mweaton@eatonlaw.com, c=US
                                   By:__________________________________
                                                                Date: 2015.03.16 08:19:27 -05'00'

                                      MICHAEL W. EATON
                                      SBN 06383800
                                      1701 W. Northwest Highway,
                                      Suite 100
                                      Grapevine, Texas 76051
                                      Telephone: (817) 431-1111
                                      Telecopier: (817) 431-1180

                                      ATTORNEYS FOR PLAINTIFF
                                      TONYA ALLEN DDS, P.A.


                             CERTIFICATE OF SERVICE

I hereby certify that a true and correct copy of the foregoing Plaintiff’s Designation of
Record on Appeal was served on counsel for Defendant/Appellee by fax on March 16,
2015.


                                         Michael
                                                           Digitally signed by Michael W.Eaton
                                                           DN: cn=Michael W.Eaton, o=The
                                                           Eaton Law Firm, PLLC, ou,


                                         W.Eaton
                                                           email=mweaton@eatonlaw.com,
                                                           c=US
                                        ____________________________
                                                           Date: 2015.03.16 08:19:50 -05'00'


                                        MICHAEL W. EATON




DESIGNATION OF RECORD ON APPEAL/TONYA ALLEN DDS, P.A./PAGE 2